DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Allowable Subject Matter
Claims 1 through 5, 7 through 9, and 16 through 17 are allowed.
 The following is an examiner’s statement of reasons for allowance:  
   A method for fabricating semiconductor die with die-attach preforms, comprising: applying an uncured die-attach paste material to a surface of a forming substrate to form one or more die-attach preforms, the surface of the forming substrate formed from a hydrophobic material; curing the one or more die-attach preforms; performing one or more planarization processes on the one or more die- attach preforms, wherein the one or more planarization processes are performed by at least one of a precision lathe, a precision mill, or a diamond turning machining tool; coupling a first surface of a semiconductor die to a handling tool; and bonding a second surface of the semiconductor die to at least one die- attach preform of the one or more die-attach preforms.
A method for fabricating semiconductor die with die-attach preforms, comprising: applying an uncured die-attach paste material to a surface of a forming substrate to form one or more die-attach preforms, the surface of the forming substrate formed from a hydrophobic material; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817